DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.

Response to Amendment
Claim 2, 4-6, 8, 9, 16, and 17 have been amended.  Claims 1 and 7 have been canceled.  Claims 2-6 and 8-24 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 7 of Remarks (footnotes omitted):

Applicant has amended their claims to cause the claims to be interpreted as software per se.  However, the Examiner addresses the arguments (regarding claims being abstract) for the record to provide further guidance.
Claim Rejections - 35 U.S.C. 101
The Applicant now turns to the rejection of claims 2-6 and 8-26 under 35 U.S.C. 101 as being directed to non-statutory subject matter. The Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter. However, to expedite prosecution, the Applicant has amended the pending claims to more clearly recite that they are directed to statutory subject matter.
As an initial matter, the Applicant reminds that both the courts and the Office have cautioned against oversimplifying the claims by looking at them generally and failing to account for the specific requirements recited. See MPEP 2106.05(a). In the case at hand, the Office Action on page 3 alleged that the claims are directed to fundamental economic practices for reciting “an exchange interface that communicates to provide a connection point to remote client devices to send order messages to buy and sell tradeable objects at one or more independent electronic exchanges.” The Applicant respectfully submits that the relied upon characterization has confused a claim that is directed to a fundamental economic practice for one that merely involves a fundamental economic practice as set forth in the pending claims. See MPEP 2106.04(11). For example, an aggregated trading system such as the one recited by the pending claims has long been recognized as protectable subject matter and not simply “placing an order” or other fundamental economic practice as alleged on page 3 of Office Action. Electronic trading systems such as the aggregated trading system recited by the pending claims may involve (or be used in) a fundamental economic practice or commercial interaction but are not directed to such practices or interactions.
The Office Action on page 5 further asserted that reference and reliance on Ex parte Smith which supports the Applicant’s positions that trading systems are protectable subject matter and that improvements to trading systems such as a hybrid derivative trading system are protectable subject matter, is unwarranted for highlighting the PTAB’s Standing Operating Procedures (SOP 2) regarding Board decisions and lacking support in the MPEP. The Applicant respectfully directs attention to MPEP 1721, at least the fourth paragraph which states:
It may be necessary for the Director, General Counsel, Solicitor, Chief Administrative Patent Judge, Commissioner for Patents, Associate Commissioner for Patent Examination Policy, Deputy Commissioner for Patents and TC Director making the recommendation to meet to review and discuss the policy ramifications of the opinion and recommended guidance to enable the Director to decide how the USPTO will proceed.
In other words, at the Director’s discretion individual decisions by the Board may be reviewed and evaluated when they address matters of Office policy or procedure. The Director may, in turn, convene the Precedential Opinion Panel 

provides Board norms on recurring issues, guidance on issues of first impression to the Board, guidance on Board rules and practices, and guidance on issues that may develop through analysis of recurring issues in many cases.

The Applicant respectfully submits that the Board’s SOP 2 in connection with MPEP 1721 may provide additional insights into when the guidance and opinions of the Director, the Commissioner for Patents, and the Chief Judge may be of interest during Examination. For example, in the present case, when determining whether or not an aggregated trading system represents protectable technology in the same way as hybrid derivative trading systems was protectable subject matter in Smith.

The Applicant further respectfully submits that improvements to both the hybrid derivative trading system of Smith and the aggregated trading system of the pending claims represent examples of improvements “to any other technology or technical field” as discussed in MPEP 2106.05(a). The Applicant respectfully notes that this position is again supported by the designation of Smith as Informative by the Director, the Commissioner for Patents, and the Chief Judge.
For all these reasons, the Applicant maintains that the relied upon characterization alleging a judicial exception has oversimplified the claims and not accounted for the protectable subject matter of aggregated trading system as recited by the pending claims.
Examiner’s follow the MPEP, and the Examiner points out the Office has provided specific guidance on 35 USC 101 in the MPEP.  The MPEP instructs examiners to use groupings of abstract concepts in determining if claims are abstract.  The Examiner respectfully maintains Applicant’s amended claims, recite abstract elements.

The Applicant now turns to the substance of the rejection of pending claims 2-6 and 8-24 under 35 U.S.C. 101 as being directed to non-statutory 

Under Prong One of Revised Step 2A of the criteria for subject matter eligibility discussed in MPEP 2106, an evaluation of whether the claims recite a judicial exception is made. As discussed above, the Applicant maintains that the pending claims are directed to an aggregated trading system, and more particularly to an aggregated trading system that provides for interaction with multiple hosted independent electronic exchanges. See paragraph [0038] of the Specification. The Applicant further notes that the alleged judicial exceptions of fundamental economic practice and commercial interaction as discussed on page 9 of the Office Action may occur within an electronic exchange, but they are not recited in the pending claims. That is, in this instance, the claimed aggregated trading system maybe said to involve the fundamental economic practice and commercial interaction conducted by the electronic exchange but is not directed to those judicial exceptions. The Applicant notes that a cash register is a tool that is often involved in financially-related activities, but is still an eligible invention. That the claimed invention is used in a financially-related context is simply irrelevant to the analysis. Moreover, the Applicant respectfully maintains that an aggregated trading system is not, when considered as a whole, one of the enumerated groupings discussed in the MPEP 2106.04(a)(2). For instance, none of the examples of fundamental economic practices provided by MPEP such as “hedging, insurance, and mitigating risk” is analogous to the aggregated trading system recited by the pending claims. For all these reasons, the Applicant respectfully submits that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.

A cash register is a particular machine.  Applicant is claiming software.  Software per se is not a statutory category.

The Applicant further maintains that, under Prong Two of the criteria for subject matter eligibility discussed in MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. In particular, the aggregated trading system including the server system, exchange interface and exchange represents “an improvement to any other technology” as discussed at MPEP 2106.04(d)(1) and integrates any judicial exception into a practical application. The claimed improvement to an aggregated trading system demonstrates an improvement to relevant existing technology in much the same way that the delay in automatic execution of a trade represented an improvement to a hybrid derivatives trading system in Smith. In both Smith and the case at hand, the claimed subject matter provides an example of an improvement to “other technology,” as discussed in MPEP 2106.04(d)(1). The Applicant maintains that, as discussed in paragraph [0060] of the Specification, the claimed Smith address the unique problems arising in the context of a hybrid derivatives trading system. Consequently, the Applicant maintains that under Prong Two of Revised Step 2A of the eligibility criteria and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.

For at least the reasons set forth above, the Applicant respectfully submits that the pending claims 2-6 and 8-24 recite patent-eligible subject matter. In view of the above, withdrawal of the rejection is respectfully requested.

If the claims were in a statutory category (e.g. claimed a server to perform the software functions), the claims need to recite a practical application and/or significantly more to make the abstract claims statutory.  

In further consideration and further reading Applicant’s disclosure, there is a bus enumerator that operates as a device driver to locate electronic exchanges and assign unique identification code to each electronic exchange.  The Examiner would consider this, should it be incorporated into the claim, as a possible practical application and/or significantly more.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both Fig. 1 and “communication link” and Fig. 2 “bus enumerator”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6 and 8-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 2-6 and 8-24 each recite elements which are computer software programs per se.  See para. [0028] of the specification about the preferred implementation of the aggregated trading system being software.  Software program per se represent data structure without being connected to a processor or server an do not fit into any of the four statutory classes (process, apparatus, article of manufacture and composition of matter) and therefore is not a statutory subject matter under 35 USC 101. (MPEP 2106 Patent Subject Matter Eligibility [R-6])
Claims 2-6 and 8-24 each recite elements which are computer software programs per se.  Software programs per se represent data structure without being connected to a processor or server and do not fit into any of the four statutory classes (process, apparatus, article of manufacture and composition of matter) and therefore is not a statutory subject matter under 35 USC 101. MPEP 2106, Patent Subject Matter Eligibility [R-6], In re Piepienbrink et al., Appeal 2013-000045, 11/963923 (Sept. 15, 2015)

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 and 8-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 has “a communication link between each independent electronic exchange of the plurality of independent electronic exchanges and the exchange interface;” where there is no written description of a communication link between electronic exchanges and the exchange interface.  The only teaching of a 
Client devices 108 preferably communicate with trading system 100 over one or more communication links generally indicated as 112. Communication links 112 may include direct communications lines, network connections, or a combination of the two. Examples of a direct communications line include digital communications lines provided by a common carrier such as a T-carrier (for example, Tl, T2, T3, and so on), Digital Subscriber Line technology (DSL and its variations), cable modem technology, or direct satellite technology, to name a few. Direct communications lines may link the client devices 108 to trading system 100, or the communications lines may link the client devices 108 to points of access including gateways and routers (not shown for sake of clarity) that are then coupled to trading system 100. Network connections might include a local area network (LAN) and/or a wide area network (WAN). An example of a WAN is the Internet, which is a worldwide collection of networks and gateways that use the TCP/IP suite of protocols to communicate with one another. Regardless of the technology used in linking client devices 108 to trading system 100, it should be noted that client devices 108 may be local to trading system 100 such as physically located in the same room or building, or alternatively, client devices 108 may be remote to trading system 100 such that they are located in different buildings, different cities, or in different parts of the world.” [0030]
Claims 3-6 and 8-24 are further rejected as they depend from Claim 1.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has “a communication link between each independent electronic exchange of the plurality of independent electronic exchanges and the exchange interface;” where it is indefinite as to a communication link (hardware) between independent electronic exchange and an exchange interface, where the components are software.  For examination purposes this is interpreted as some type of software (e.g. para. [0035] of the disclosure that teaches software means).
Applicant is claiming in the last step an “internal exchange interface”, a “first independent electronic exchange” and a “second independent electronic exchange” where it is indefinite as to their relationship to the prior steps of an “exchange interface” and a “particular independent electronic exchange” and exactly what these are (i.e. the last step is separate and unrelated to the other steps).  The disclosure in Fig. 2, refs. 102 and 106, teach an “exchange interface” and different electronic exchanges (1..N).
Claims 3-6 and 8-24 are further rejected as they depend from Claim 1.

Prior Art Search
A prior art search was conducted but does not result in a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693